DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant's telephone inquiry dated regarding the last Office action, the following corrective action is taken.
The period for reply of 2 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
Examiner notes that the Office Action sent 9/16/2021 was with respect to a previous version of the claims.  Therefore the Office Action was improper and a new Office Action is prepared. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 31-64, drawn to a chemical sensing system C12M41/30	II. Claims 65-66, drawn to a process of analyzing concentrations
I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as a person with a pen and paper.
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.The above Invention I further contains claims directed to the following patentably distinct sub-species: 

IA  Claims 31-43 is drawn to an embodiment of chemical sensing system comprising a plurality of sensors arranged on at least one substrate receive the signals output from the plurality of sensors; and determine a concentration of the at least one analyte in the sample based, at least in part. 
IB Claims 44-60 is drawn to a different embodiment of chemical sensing system comprising training, using the training dataset, an assessment model relating the signals and/or information derived from the signals to an output representation having bases corresponding to analytes, the analytes including the at least one analyte in the sample; and 
IC Claims 61-62 is drawn to a different embodiment of chemical sensing system comprising determine a location in a latent representation using a homeomorphic map relating the signals or information derived from the signals to locations in the latent representation; 	identify locations in the latent representation in a neighborhood of the determined location; and 	determine concentrations of one or more analytes in the sample using known concentrations of one or more analytes corresponding to the identified data points.
ID Claims 63-64 is drawn to a different embodiment of chemical sensing system comprising update a first model relating the signals output from the plurality of sensors to a feature representation; 	update a second model relating the feature representation to a latent representation; and 	configure the chemical sensing system to determine concentrations of one or more analytes using the updated first model and the updated second model.
The inventions are distinct, each from the other because of the following reasons:

If above Invention I is elected Applicant is required under 35 U.S.C. 121 to further elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 31 appears generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species and sub-species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species and Sub-species; and/or the species and Sub-species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and sub-species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species and Sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	The above Invention II further contains claims directed to the following patentably distinct sub-species: 



IIB Claim 66 is drawn to a different embodiment of a method of receiving a training dataset generated by a plurality of sensors of a chemical sensing system, the sensors having different sensitivities to sense at least one analyte in a sample, each of the sensors configured to output a signal in response to sensing the at least one analyte; 	generating a first model relating the signals output from the plurality of sensors to a feature representation using the training dataset; and 	generating a second model relating the feature representation to an output representation having coordinate bases corresponding to analytes using the training dataset; and 	configuring a chemical sensing system to detect concentrations of the analytes using the first model and the second model.
The inventions are distinct, each from the other because of the following reasons:
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species and sub-species.  In addition, these species are not obvious variants of each other based on the current record. 
If above Invention II is elected Applicant is required under 35 U.S.C. 121 to further elect a single disclosed species for prosecution on the merits to which the claims shall be 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species and sub-species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species and Sub-species; and/or the species and Sub-species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and sub-species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species and Sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863